Citation Nr: 1342452	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to rating higher than 20 percent for left knee instability.

2.  Entitlement to a rating higher than 10 percent for left knee osteoarthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
	






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs Regional Office (RO).

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In October 2009, the Veteran timely filed a notice of disagreement to a rating decision by the RO in September 2009, adjudicating the claim for increase for the left knee disability.  In September 2011, the RO issued statement of the case, addressing the claim.  Although there is no evidence in the record on appeal of the Veteran having filed a substantive appeal, the Board accepted the Veteran's testimony on the claim at the hearing in May 2013, and the Veteran's testimony essentially fulfilled the purpose of a substantive appeal, but clearly untimely.  

The lack of a timely substantive appeal does not deprive the Board of jurisdiction, whereas here there has been a timely notice of disagreement.  And the Board hereby waives the untimely filing of the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996); Percy v. Shinseki, 23 Vet. App. 37, 42-46 (2009)



At the hearing in May 2013, the Veteran testified that his service-connected left knee disability has worsened since he was last examination by VA in December 2008, and a reexamination to verify the current severity of the disability is needed.  38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of severity due to left knee instability and osteoarthritis.  

The VA examiner is asked to describe: 

a).  Any ligament instability; and,

b).  Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

The Veteran's file must be provided to the VA examiner for review. 

2.  After the development, adjudicate the claims.  If any benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


